Citation Nr: 0720505	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for eczema has been received.

2.  Whether new and material evidence to reopen the claim for 
service connection for asthma has been received. 

3.  Whether new and material evidence to reopen the claim for 
service connection for schizophrenia has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The appellant served on active duty from March 28, 1980 to 
September 12, 1980.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO declined to reopen the appellant's 
claims for service connection for the above-listed 
conditions.  In December 2004, the appellant filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2005, and the appellant filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals dated in May 2005) in October 2005.  

The Board's decision denying the petitions to reopen the 
claims for service connection for eczema and for asthma is 
set forth below.  The petition to reopen the claim for 
service connection for schizophrenia is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen the claims for service 
connection for eczema and for asthma has been accomplished.

2.  In July 2002, the RO, inter alia, denied the appellant's 
claim for service connection for eczema.  Although the RO 
notified her of the denial in an August 2002 letter, the 
appellant did not initiate an appeal.  

3.  The evidence received since the July 2002 decision is 
cumulative or redundant of evidence previously of record, or 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for eczema, or 
raise a reasonable possibility of substantiating the claim.

4.  In November 2002, the RO, inter alia, reopened and denied 
the veteran's claim for service connection for asthma.  
Although the RO notified her of the decision in a December 
2002 letter, the appellant did not initiate an appeal.  

5.  The evidence received since the November 2002 decision is 
cumulative or redundant of evidence previously of record, or 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for asthma, or 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2002 denial of service connection for 
eczema is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
eczema are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  The RO's November 2002 denial of service connection for 
asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

4.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
asthma are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to establish each element of a claim 
for service connection, as well as explained what constitutes 
new and material evidence to reopen the claims herein 
decided.  The letter also provided notice regarding what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
Further, the letter requested that the appellant submit any 
evidence in her possession that pertains to the claims.  
Clearly, this letter meets the VCAA's timing of notice 
requirements.  

While the RO has not notified the appellant of the criteria 
for degree of disability or effective date of rating, on 
these facts, such omission is not shown to prejudice the 
appellant.  Because the Board's decision herein denies the 
appellant's petitions to reopen the claims for service 
connection for eczema and for asthma, no disability rating or 
effective date is being assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as outpatient treatment 
records from the Hudson Valley VA Health Care System.  In 
response to the RO's September 2004 pre-rating letter, the 
appellant did not identify any other records pertinent to the 
claims decided herein.

In summary, the duties imposed by the VCAA have been 
considered and satisfied in connection with the claims herein 
decided.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's claims for service connection for eczema and 
asthma previously were considered and denied.  In a July 2002 
decision issued in August 2002, the RO, inter alia, denied 
service connection for eczema and asthma.  The evidence of 
record then consisted of the veteran's service medical 
records which showed that the appellant was hospitalized for 
six days in April 1980 for acute bronchitis and later that 
same month was treated for a hand rash diagnosed as eczema.  
There were no other findings regarding either eczema or 
asthma prior to or after discharge from service.  Post-
service VA medical records show no treatment for either 
eczema or asthma, even though they reflect treatment for 
chronic obstructive pulmonary disease (COPD).  In that 
decision, the RO denied the claims for service connection for 
eczema and asthma on the basis that, although there was a 
record of treatment for eczema and asthma in service, no 
permanent residual or chronic disability subject to service 
connection was shown by the service medical records or 
demonstrated by evidence following service.  The veteran did 
not appeal this decision. 

In a November 2002 decision issued in December 2002, the RO, 
inter alia, reopened the appellant's previously denied claim 
for service connection for asthma and denied it on the 
merits.  The evidence of record then consisted of the 
evidence described above and a statement from the appellant's 
husband alleging that she suffers from asthma due to tear gas 
poisoning in a gas chamber during boot camp.  In the November 
2002 decision, the RO again denied the claim for service 
connection for asthma on the basis that, although there was a 
record of treatment for asthma in service, no permanent 
residual or chronic disability subject to service connection 
was shown by the service medical records or demonstrated by 
evidence following service.  The veteran did not appeal this 
decision.  Hence, both the July 2002 and November 2002 
decisions are final as to the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The appellant filed to reopen her claims for service 
connection for eczema and asthma in April 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claims for service connection 
for eczema and for asthma.

Medical evidence pertinent to the veteran's claims for 
service connection for eczema and for asthma that was 
received after the July 2002 and November 2002 final RO 
denials consists of additional VA medical records showing no 
treatment for the claimed disabilities, eczema or asthma.  
They confirm that the appellant continues to be treated for 
COPD, but do not include any comment or opinion relating 
claimed asthma or eczema to her service.  Thus, while new in 
the sense that they were not previously before agency 
decision makers, the VA treatment records do not, by 
themselves or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims for service connection for eczema and 
for asthma, or raise a reasonable possibility of 
substantiating the claims.  

The only other evidence added to the record consists of the 
various statements reflecting assertions advanced, on the 
appellant's behalf, by her representative.  However, the 
appellant's representative is not shown to possess the 
appropriate medical expertise and training to competently 
offer a probative opinion on the matter of whether the 
appellant has eczema or asthma that is medically related to 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, any statements purporting to do so cannot constitute 
material evidence.  Where as here, the claim turns on a 
medical matter, unsupported lay statements without more, even 
if new, can never serve as a predicate to reopen a 
previously-disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the July 
2002 and November 2002 RO denials does not constitute new and 
material evidence to reopen the claims for service connection 
for eczema or for asthma.  As such, these RO decisions remain 
final, and the appeal as to these matters must be denied.  As 
the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence to reopen the claim of service 
connection for eczema has not been received, the appeal as to 
this matter is denied.

As new and material evidence to reopen the claim of service 
connection for asthma has not been received, the appeal as to 
this matter is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification action needed to fairly adjudicate the 
request to reopen the claim for service connection for 
schizophrenia has not been accomplished.  

While the appellant was provided notice of the need to submit 
new and material evidence, and while she was provided notice 
of the appropriate legal definition of new and material 
evidence, a generic notice of this type is not sufficient, 
according to the decision in Kent.  Rather, the record must 
show that the appellant was provided pertinent notice under 
38 U.S.C.A. § 5103 which describes, "what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial."  Kent, 20 Vet. App at 10.  In this 
case, there is no evidence that the RO provided the appellant 
a specifically tailored notice explaining what is needed to 
reopen the claim for schizophrenia in light of the prior 
deficiency(ies) in the claim.

In this regard, the Board notes that, on her March 1980 
enlistment examination, the examiner reported the appellant's 
prior history of hospitalization and treatment for 
schizophrenia, including a statement from private 
psychologist that she no longer had a diagnosis of 
schizophrenia, and noted that a concurrent mental status 
examination found no signs of a psychotic disorder or 
incapacity, specifically finding no disqualifying defect or 
disease, that is, that she was sound on entry.  Subsequently, 
a July 1980 Report of Medical Board diagnosed the appellant 
with paranoid schizophrenia and recommended that she be 
discharged by reason that her schizophrenia existed prior to 
her entry on active duty and was not aggravated by service.  
In a May 1990 rating action issued in June 1990, and 
confirmed in subsequent rating actions, the RO denied service 
connection for paranoid schizophrenia as having existed prior 
to enlistment, not aggravated by service.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
(beyond its natural progression) by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The RO has not informed the appellant of the information and 
evidence needed to establish service connection for a pre-
existing condition or due to aggravation of a pre-existing 
disorder beyond its natural progression.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, to ensure that all due process requirements are met, 
the RO should, through VCAA compliant notice, give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claim remaining on appeal.  The 
RO's notice letter to the appellant should explain that she 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all evidence in her possession.  The 
RO should also ensure that its notice to the appellant meets 
the requirements of Dingess/Hartman and Kent, as noted above.  
The RO should request specific authorization to enable it to 
obtain medical records from the South Beach Day Hospital, the 
Methodist Hospital, and the Middletown Psychiatric Center 
(identified in an August 1991 letter).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).  

The Board's review of the claims file also reveals that 
specific additional development of the claim remaining on 
appeal also is warranted.

VA has a duty to assist claimants, who are seeking to reopen 
a previously denied claim for service connection, in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(1)(2) & (3).  
Here, in a May 1995 letter, the Board of Corrections of Naval 
Records indicated that the appellant had applied for 
correction of her naval record to show that she had a 
physical disability that is service connected and asked for 
copies of VA records, which were later sent and returned in 
July 1995.  However, there is no copy of the service 
department's decision or the records relied upon in making 
that decision.  Moreover, other than records of the Physical 
Evaluation Board proceedings, no service personnel records 
have been associated with the record.  

On remand, the RO should try to obtain copies of the 
appellant's service personnel records to include any 
decisions, and records relied upon, by the Board of 
Corrections as they may assist in answering the question of 
whether clear and unmistakable evidence shows that the 
appellant's schizophrenia existed prior to service. 

An August 1991 letter indicated that the veteran had received 
psychiatric treatment from the Manhattan VA Medical Center 
(VAMC).  However, the only VA treatment records that the 
claims file contains are from the Hudson Valley VA Health 
Care System dated from February 2004 to April 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding VA mental health treatment records from the 
Manhattan VAMC and the Hudson Valley VA Health Care System 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
(2006) as regards requests for records from Federal 
facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the petition to reopen the 
claim for service connection for schizophrenia.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
Department of the Navy and request a 
complete copy of the appellant's Official 
Military Personnel File (OMPF), to 
include any decisions, and records relied 
upon, by the Board of Corrections of 
Naval Records.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from the 
Manhattan VAMC and from the Hudson Valley 
VA Health Care System all outstanding 
records of mental health evaluation 
and/or treatment of the veteran, from 
September 1980 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3. The RO should, through VCAA-compliant 
notice,  furnish to the appellant and her 
representative a letter requesting that 
the appellant provide information, and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the petition to reopen the 
claim for service connection for 
schizophrenia.  The RO should 
specifically request that the appellant 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation at 
the South Beach Day Hospital, the 
Methodist Hospital, and the Middletown 
Psychiatric Center.  The RO should also 
invite the veteran to submit any 
pertinent evidence in her possession.

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claim, to include, 
regarding the claim to reopen, discussion 
of the evidentiary deficiency(ies) in the 
prior claim, along with notice as to what 
evidence is needed to establish the 
claim, on the merits, consistent with 
Kent (cited to and discussed above).  In 
this case, such notice should inform the 
appellant of the information and evidence 
needed to establish service connection 
for a pre-existing condition or due to 
aggravation of a pre-existing disorder 
beyond its natural progression.  The RO 
should also ensure that its notice to him 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.   

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

4.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify her and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the petition to 
reopen the claim for service connection 
for schizophrenia, in light of all 
pertinent evidence and legal authority.  

If the claim is reopened, the RO's 
adjudication of the claim for service 
connection, on the merits, should include 
consideration of whether schizophrenia 
was a pre-existing condition, and whether 
current schizophrenia is to in-service 
aggravation of a pre-existing disorder 
beyond its natural progression, pursuant 
to the governing legal authority cited to 
above.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative, an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


